COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00465-CV


Kyongnam Kim and Isis A to Z Bridal        §    From County Court at Law No. 3
Formal, Inc.
                                           §    of Tarrant County (2011-002162-3)
v.
                                           §    September 4, 2014
Antonio Sanchez, d/b/a as D&C
Construction                               §    Opinion by Chief Justice Livingston

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Kyongnam Kim and Isis A to Z Bridal

Formal, Inc. shall pay all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Terrie Livingston
                                          Chief Justice Terrie Livingston